Citation Nr: 0628799	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for multiple joint 
arthritis.

2. Entitlement to service connection for a 
respiratory/pulmonary disability, claimed as secondary to 
Agent Orange exposure.

3. Entitlement to service connection for a sinus disability, 
claimed as secondary to Agent Orange exposure.

4. Entitlement to service connection for a sleep disorder, 
claimed as secondary to multiple joint arthritis and Agent 
Orange exposure.

5. Entitlement to an initial disability rating in excess of 
10 percent for a gastrointestinal condition (hyperacidity 
with history of peptic ulcer disease).

6. Entitlement to an initial disability rating in excess of 
10 percent for cervical spine traumatic arthritis prior to 
May 4, 1999.

7. Entitlement to a disability rating in excess of 20 percent 
for cervical spine traumatic arthritis from May 4, 1999.

8. Entitlement to an initial rating greater than 20 percent 
for degenerative changes of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 to January 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Upon critical review of the file, 
the Board concludes the veteran appealed some of the issues 
decided in an October 1985 rating decision.  The veteran was 
initially awarded service connection for cervical spine 
traumatic arthritis and a gastrointestinal (GI) Condition, to 
include hyperacidity with history of peptic ulcer disease 
(PUD) in October 1985 and assigned a 10 percent disability 
rating for both claims. Thereafter, the veteran filed a 
timely notice of disagreement (NOD) in October 1985. The 
subsequent January 1986 Statement of the Case (SOC) continued 
the 10 percent disability ratings.  In a statement received 
in March 1986, the veteran indicated "I wish to appeal the 
findings of 20% disability compensation."  The RO treated 
this as a new claim, rather than an appeal, but the statement 
was sufficient to satisfy the requirements of an appeal. 38 
C.F.R. § 19.117 (1985) (stating, "An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.") (Now codified under 38 C.F.R. § 20.200 
(2005)).  No further action was done until the veteran filed 
subsequent increased rating claims in May 1999.  However, 
since he timely perfected his appeal of the initial ratings 
of his cervical spine traumatic arthritis and GI condition in 
March 1986, this is what remains on appeal regardless of the 
fact that subsequent increased rating claims were also 
appealed. This is discussed in more detail in the REMAND 
below.

A September 2004 rating decision awarded the veteran an 
increased rating of 20 percent for traumatic arthritis of the 
cervical spine as of May 4, 1999. This subsequent rating 
decision, however, does not abrogate the pending appeal and 
the matter is still properly before the Board. See AB v. 
Brown, 6 Vet. App. 35 (1993) (after the veteran perfects an 
appeal for an increased rating, a subsequent rating decision 
awarding a greater, but less than the maximum available 
benefit does not abrogate the pending appeal). This is 
explained further in the remand portion of this opinion.

Similarly, a September 2005 rating decision awarded the 
veteran service connection for bilateral hip arthritis. His 
hips disability was part of his multiple joint arthritis 
claim. The grant, accordingly, renders the appeal moot 
insofar as it relates to his hips. The Board will address the 
veteran's appeal of entitlement to service connection for 
arthritis of his other claimed joints, to include bilateral 
shoulders, elbows, knees, feet, ankles, wrists and hands.

The veteran had a hearing before the Board in March 2003 and 
the transcript is of record. The case was brought before the 
Board in July 2003 and March 2006, at which time the claims 
were remanded for further development. Most recently, the 
Board remanded the case to afford the veteran a new hearing 
before the Board given the recent retirement of the Veterans 
Law Judge who conducted the March 2003 hearing. The veteran 
was then scheduled for a hearing, but failed to appear at his 
scheduled time despite notification to his last known 
address.  He subsequently submitted a statement indicating 
that he felt there was enough evidence already of record to 
decide his case and that he had missed scheduled hearings due 
to illness.  Since he did not ask to be rescheduled, the 
Board concludes that the requested development has been 
completed and the case is once again properly before the 
Board for appellate consideration of the issues on appeal.  

The issues regarding the veteran's cervical spine, GI 
disorder, and lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have arthritis of his ankles, feet, 
elbows, wrists, or hands. 

2. The veteran's bilateral shoulder or knee arthritis was not 
caused or aggravated by any remote incident of service.

3. The veteran does not currently have a 
respiratory/pulmonary disability.

4. The veteran's sinusitis was not caused or aggravated by 
any remote incident of service. 

5. The veteran's sleep apnea was not caused or aggravated by 
any remote incident of service.




CONCLUSIONS OF LAW

1. The veteran's claimed multiple joint arthritis (shoulders, 
ankles, feet, elbows, knees, wrists, and hands) was not 
incurred in or aggravated by active service nor may they be 
presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2005).

2. The veteran's claimed respiratory/pulmonary disability was 
not incurred in or aggravated by active service nor may they 
be presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2005).

3. The veteran's sinusitis was not incurred in or aggravated 
by active service nor may it be presumed to have incurred 
therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

4. The veteran's claimed sleep disorder was not incurred in 
or aggravated by active service nor may it be presumed to 
have incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran alleges that he intended on serving 30 years in 
the military, but was forced into early retirement after just 
under 23 years due to the various alleged conditions. He 
claims these conditions have grown worse through the years 
and prevent him from working. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis and bronchiectasis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a). Here, as will be explained below, 
the presumption is inapplicable because the veteran did not 
have a definitive diagnosis of arthritis for any of the 
claimed joints until many years later and although the 
veteran had bronchitis in the past, the veteran currently 
does not have a respiratory disease. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records for the first part of 
his service, namely April 1962 to June 1977, were 
unattainable. Attempts to rebuild the file from other sources 
were incomplete. Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Multiple Joint Arthritis

Here, the veteran testified that his problems with multiple 
joints, to include his shoulders, elbows, wrists, hands, 
knees, ankles, and feet, began after he ran a 12 mile 
marathon in 1980 while in service. He also claimed he 
received treatment for arthritis of multiple joints in Korea 
while he was stationed there. 

The available service medical records confirm multiple 
complaints and treatments for pain in his shoulders, knees, 
ankles, wrists and arms. At that time, the medical records 
indicate diagnoses such as "probably early degree of 
degenerative arthritis" or "suspect [degenerative joint 
disease] of knees, shoulders, ankles, wrists." Tests, 
including x-rays, however, consistently were "negative" for 
arthritis or degenerative joint disease [DJD]. The veteran's 
exit examination noted his self reported history of arthritis 
and swollen/painful joints, but again, x-rays ruled out 
arthritis. 

The service medical records do not confirm that the veteran 
ran a 12 mile race in 1980 or that he experienced injuries 
thereafter. The Board notes, however, that the records do 
refer to a 1969 back injury involving the veteran being hit 
with a bat. Currently, the veteran is service-connected for 
his cervical and lumbar back conditions, to include traumatic 
arthritis. Most notably, a February 1983 service treatment 
record diagnosed the veteran with left shoulder/arm pain 
secondary to the 1969 trauma. Regrettably, the service 
medical records from 1969 are unavailable, but it is clear 
that at least one doctor linked his shoulder symptoms to an 
in-service injury. 

The first question that must be addressed, therefore, is 
whether incurrence of chronic joints conditions is factually 
shown during service. The Board concludes they were not. 
Although the veteran clearly complained of pain of multiple 
joints throughout service, there is no record of the veteran 
ever definitively being diagnosed with arthritis, or any 
other "chronic" condition.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The veteran was never taken 
off active duty due to joint pain, and indeed clinical tests 
and x-rays conducted at the time were essentially negative. 
Although one doctor linked his shoulder complaints with a 
1969 in-service injury, the doctor could not confirm a 
chronic condition or disease responsible for the veteran's 
complaints of pain. In short, the veteran's service medical 
records confirm consistent complaints of pain in various 
joints, but they are simply devoid of any findings consistent 
with a "chronic" joint condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's joint conditions are 
related to his in-service 1969 injury or any other remote 
incident in service. The Board concludes they are not. 

After service, there is clear medical evidence of continuity 
of symptomatology. The veteran sought treatment for pain in 
his multiple joints as early as March 1985. At that time the 
veteran was afforded a VA examination where the examiner 
found no orthopedic abnormalities. All his complained joints 
had full range of motion with "no redness, warmth or 
tenderness to palpation of joints" as well as "no obvious 
muscle spasm." Tests conducted at that time were also 
normal. Musculoskeletal and neurological abnormalities were 
also ruled out by examination in July and September 1986. A 
September 1986 VA examiner diagnosed the veteran with 
"polyarthralgia or multiple joints, possible early 
arthritis, and also the possibility of so-called shoulder/arm 
syndrome," but x-rays taken at the time were "essentially 
negative." 

Subsequent examination and x-rays taken almost periodically 
from 1986 to the present consistently found no signs of 
arthritis in any of the veteran's claimed joints. The first 
diagnosis of arthritis in any claimed joint was rendered in a 
December 2003 VA examination. At that time, the veteran was 
afforded a VA examination of all his joints and spine. The 
examiner found by radiograph "moderate bilateral 
acromioclavicular degenerative joint disease and mild 
glenohumeral degenerative joint disease" of the shoulders, 
but the veteran still exhibited full range of motion. The 
examiner found no abnormalities with the veteran's knees, 
elbows, wrists, hands or feet. At that time, no opinion 
regarding the bilateral shoulder DJD's etiology was rendered. 

Similarly, an October 2004 VA examination found no 
significant abnormalities in the veteran's elbows, ankles, 
feet, knees, wrists and hands. The x-ray of the veteran's 
shoulders at that time revealed "degenerative changes 
bilaterally involving the acromioclavicular and less 
severely, the glenohumeral joint spaces." No opinion 
regarding the bilateral shoulder condition was rendered at 
that time.


Most recently, the veteran's file was reviewed by a VA 
examiner in June 2005 to determine whether the veteran's 
current bilateral shoulder condition is related to any remote 
incident of service. The examiner concluded that it is not, 
opining as follows:

Reviewing the data in depth and further, the physicians 
examining the patient in 1986 as addressed above had the 
best opportunity to determine whether the symptoms and 
the disease in his shoulders was arthritic or was 
service related. In their opinion, it was not....He did 
have mild degenerative changes of his cervical spine in 
February of 1986 that as likely as not explained his 
shoulder symptoms that he had while on active duty. 
Therefore, it is not as likely as not that his current 
shoulder arthritic conditions were present while in the 
service or related to his military service, but at least 
as likely as not a process of aging and use in the 20-
year period since his discharge January 31st, 1985.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
service medical records and subsequent VA and private 
treatment records. No medical provider, moreover, has 
conflicted with the VA examiner's opinion. 

It is noted that a private doctor, Dr. RS, diagnosed the 
veteran with tendonitis of the right shoulder in July 2001 
noting that the veteran reported history of previously 
separating his shoulder "in the past when he was a 
paratrooper." The Board does not find this notation 
probative because it is clearly based on the veteran's self 
reported history, which is not supported by the record. His 
service medical records do not indicate the veteran ever 
separated his shoulder and his DD-214 does not confirm his 
MOS as a paratrooper. In context, it does not appear that Dr. 
RS is opining that the veteran's tendonitis is due to prior 
military shoulder separation. Rather, he is merely reporting 
the veteran's self-reported medical history. In any case, a 
medical opinion based on incorrect factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The recent VA outpatient records do show diagnosis of 
degenerative joint disease of the knees in April/May 2006.  
Considering all the prior negative x-rays, it is clear that 
arthritis of the knees was not shown until more than 20 years 
post-service.  No medical professional has linked the post-
service condition to any disease or incident of the veteran's 
military service.

The Board has considered the veteran's historical continuity 
of symptomatology and his statements. There simply is no 
medical evidence, however, that the veteran had a chronic 
disease or disability in any of his joints until July 2001 
when he was diagnosed with tendonitis, December 2003 when he 
was diagnosed with bilateral shoulder DJD, or April 2006, 
when he was diagnosed with arthritis of the knees - all many 
years after service. Although he believes that his multiple 
joint conditions were caused by in-service events, he is a 
layman and has no competence to offer a medical diagnosis. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Regrettably, 
there is no probative medical evidence that links any joint 
condition to any remote incident in service. Additionally, no 
current medical evidence exists showing a current disability 
of the veteran's elbows, wrists, hands, ankles or feet. 

Respiratory/Pulmonary Disability and a Sinus Disability

Here, the veteran alleges that his current conditions started 
while in service, possibly due to exposure to Agent Orange 
while serving in Vietnam.

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service. A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  

The Board notes that the veteran's presence in Vietnam during 
the aforementioned time period has not been confirmed. In 
this case, however, even if Agent Orange exposure is presumed 
the veteran's past and current conditions, diagnosed as 
sinusitis, "shortness of breath," bronchitis, and periodic 
upper respiratory infections are not included on the list of 
diseases associated with Agent Orange exposure. See 38 C.F.R. 
§ 3.309(e).

Accordingly, the crucial inquiry is whether the veteran's 
conditions can be directly linked to any remote incident of 
service. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994) (the regulation does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation). The Board concludes they cannot.

In service, the veteran was treated for acute bronchitis in 
December 1977 and trouble breathing in May 1982. The May 1982 
complaint was ultimately diagnosed as costochondritis. The 
Board notes that the service medical records also include 
several complaints and treatment for "chest pain," which 
were found to be cardiovascular in nature, not respiratory. 
The service medical records are silent as to any complaints, 
treatments or diagnoses for a sinus condition. 

Also noteworthy is the fact that both an April 1979 periodic 
examination and the veteran's October 1984 separation 
examination make note that the veteran had childhood asthma. 
No asthmatic attacks occurred while in service and the 
veteran testified, both in written statements and during his 
February 2003 Board hearing, that he was never diagnosed with 
asthma as a child. Rather, he alleges his respiratory 
conditions started a few short years after service. 
Similarly, he alleges that his sinus problems began shortly 
after separation from service whereas he had no such problems 
prior to service.

As will explained further below, regardless of whether the 
veteran had childhood asthma, no doctor has ever opined that 
his current respiratory and sinus conditions are related to 
any remote incident of service. 

The veteran has sought treatment, both at the VA and 
privately, for these conditions consistently since separation 
of service to the present.  In regard to respiratory 
treatment, both private and VA treatment records alike show 
virtually no respiratory abnormalities. The veteran was 
treated for viral respiratory infections in 1998 and 1999, to 
include an upper respiratory infection, bronchitis, and an 
asthmatic cough. Pulmonary function tests in 1999 were 
normal.  Every private and VA respiratory examination and 
chest x-ray from 1985 to the present, however, showed "lungs 
clear" and an "essentially normal chest." 

In contrast, the veteran was diagnosed with a chronic sinus 
disease as early as May 1999, nearly 15 years after service. 
Since then, the veteran has received consistent treatment for 
sinus conditions, to include chronic rhinitis, chronic 
bilateral sinusitis, and nasal septal deformity. 

The veteran was afforded a VA examination in November 2003 to 
determine the likely etiology of any and all respiratory and 
sinus conditions. At that time, the examiner diagnosed the 
veteran with "shortness of breath," especially on exertion, 
and "pansinusitis sinusitis, chronic." 

In regard to the veteran's "shortness of breath," the 
examiner opined as follows:

His shortness of breath as likely as not may be 
associated with his EKG findings of left ventricular 
hypertrophy. ... it is not likely that his respiratory 
pulmonary dyspnea on exertion is the result of either an 
injury or a disease or exposure to herbicides in the 
service, but a process of aging. 

Regarding etiology of the sinus condition, the examiner 
opined as follows:

With review of his C-file, there is no indication that 
he had chronic sinusitis during his military career. He 
did have some very minimal complaints noted in his C-
file and also some historical complaints noted in his C-
file, but there were no specific findings by the 
physicians in his service medical records that he had 
chronic persistent sinusitis. It is unlikely that 
chronic pansinusitis was present or is associated with 
his military service.

In light of the examiner's opinions, the lack of a diagnosis 
of a respiratory disease and a lack of sinus symptomatology 
until nearly 15 years after service, the Board finds that 
service connection for either of these claims is not 
warranted. There simply is no medical evidence that any of 
the veteran's respiratory or sinus conditions are related to 
any remote incident of service.

Sleep Disorder

Here, the veteran alleges that his multiple joint pain, to 
include his cervical and lumbar spine, affect his ability to 
sleep. Alternatively, the veteran alleges that his exposure 
to Agent Orange while in Vietnam caused problems with his 
breathing and sinuses, also affecting his ability to sleep. 

As explained in further detail above, the veteran's breathing 
problems and sinus conditions are not related to Agent Orange 
exposure or any other remote incident of service. 
Additionally, sleep conditions are not currently associated 
with Agent Orange exposure. See 38 C.F.R. § 3.309(e). 

Accordingly, the pertinent question is whether the veteran's 
sleep apnea can directly be related to the veteran's service-
connected disabilities or any other remote incident of 
service. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994). The Board concludes it cannot.

The veteran's service medical records document the veteran's 
complaints of difficulty sleeping secondary to multi-joint 
pain, but no chronic sleep disorder at that time was found. 

After service, although similar complaints are well 
documented as early as March 1985, no actual sleep disorder 
is diagnosed until December 2003, nearly 20 years after 
separation from service. At that time, a VA examiner 
diagnosed the veteran with mild sleep apnea, which was later 
confirmed by a February 2004 sleep study. The sleep study 
showed a diagnosis of "supine sleep apnea and a possible 
periodic limb movement disorder," which resulted in periodic 
limb movements "inconsistently associated with arousals." 

Similarly, private treating provider Dr. EGS examined the 
veteran in August 2003 for a sleep disorder and also 
concluded that the veteran most likely had sleep apnea 
associated with breathing problems. 

Most recently, the veteran was afforded a VA examination in 
October 2004 to determine whether his sleep apnea is related 
to his service-connected disabilities or any other remote 
incident of service. The VA examiner concluded it is not 
opining as follows:

[The veteran] has a mild degree of sleep apnea; however, 
this is 18 years following discharge from the military 
and there was no mention in the prior record of him 
having any evidence of sleep apnea and no mention on his 
Discharge Summary. Therefore, it is not likely that his 
sleep apnea results from his military service or, better 
stated, it is not caused by the result of his military 
service as can be determined from the service medical 
records for a service -connection; and there is no 
connection or causation of sleep apnea and sleep apnea 
is not caused as a result of Agent Orange exposure. 

The Board finds the examiner's opinion compelling. The 
conclusion was made after careful review of the veteran's 
sleep study and his historical medical treatment found in the 
C-file, including the veteran's service medical records and 
subsequent VA and private treatment records. Additionally, 
Dr. EGS specifically linked the veteran's sleep apnea with 
breathing difficulties, which is not related to his service 
(as explained more thoroughly above). No other doctor has 
opined that the veteran's sleep apnea is related to his joint 
pain or any other remote incident of service. 

The Board has considered the veteran's historical continuity 
of symptomatology and his statements. There simply is no 
medical evidence, however, that the veteran had a chronic 
sleep disorder until December 2003 where he was diagnosed 
with sleep apnea, nearly 20 years after service. Although he 
believes that his multiple joint conditions were caused by 
in-service events, he is a layman and has no competence to 
offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Regrettably, no doctor has ever linked his sleep 
condition to any remote incident in service and indeed have 
opined to the contrary. 

In summary, the Board finds that the evidence of record does 
not show that the veteran has a current diagnosis of multiple 
joint arthritis (aside from his bilateral shoulders or knees) 
or a respiratory/pulmonary disability. The veteran's 
bilateral shoulder DJD, knee DJD, sleep apnea, and sinusitis, 
moreover, were not medically linked to any remote incident of 
service. Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in October 2003 and January 2004 (it appears 
the letter was incorrectly date-stamped January 2003, but its 
location in the claims file - immediately after VA outpatient 
records printed in December 2003 - suggests the letter was 
actually sent in January 2004). Those letters advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The RO's 2003 letters did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, the letters did inform him what additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case because the VCAA was enacted during the 
pendency of the appeal. However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  
Although the notice provided to the claimant in 2003 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in June 2006.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records are largely 
in the file. His records prior to 1977, however, could not be 
obtained. Attempts to obtain the missing records from outside 
sources were unsuccessful and any future attempts were deemed 
futile. The claimant's VA medical records are in the file. 
Private medical records identified by the veteran have been 
obtained, to the extent possible. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations for all the 
above mentioned service connection claims. Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the claimant's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for multiple joint 
arthritis is denied.

Entitlement to service connection for a respiratory/pulmonary 
disability is denied.

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a sleep disorder is 
denied.

	(CONTINUED ON NEXT PAGE)



REMAND

Cervical Spine and GI Condition

As noted in the Introduction above, the veteran was initially 
awarded service connection for cervical spine traumatic 
arthritis and a GI Condition, to include hyperacidity with 
history of peptic ulcer disease (PUD) in October 1985 and 
assigned a 10 percent disability rating for both claims. 
Following a January 1986 Statement of the Case (SOC) that 
continued the 10 percent disability ratings, he perfected his 
appeal in a March 1986 statement. This is what remains on 
appeal regardless of the fact that subsequent increased 
rating claims were also appealed. 

The veteran is entitled to an initial review and decision by 
the RO for his cervical spine condition and GI condition from 
1985 in light of the last 20 years worth of submitted medical 
evidence. 

The RO should also take this opportunity to obtain any and 
all recent VA medical treatment records from June 2006 to the 
present. Also, considering that these claims are on appeal 
from 1985, the RO should ensure all the veteran's VA records 
have been obtained, since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records should be made since the 
evidence may not be currently complete.

Lumbar Spine

A September 2004 rating decision, in pertinent part, granted 
a claim for service connection for degenerative changes of 
the lumbar spine, evaluating the condition as 20 percent 
disabling. The veteran submitted an August 2005 statement 
expressing his disagreement with the 2004 decision, to 
include the evaluation of his lumbar spine condition. 


Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a SOC on the issue. Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92). However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal. See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

1. Obtain the veteran's medical records 
for treatment of his cervical spine and 
stomach/GI conditions from the VA Medical 
Center in Huntington, West Virginia:
*	from 1985 to 1999 (recall retired 
records if necessary), and
*	from June 2006 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above is complete, 
readjudicate as on appeal from the October 
1985 rating decision the veteran's claims 
for entitlement to an initial rating 
greater than 10 percent prior to May 4, 
1999 and a rating greater than 20 percent 
from May 4, 1999 for cervical spine 
traumatic arthritis and entitlement to an 
initial rating greater than 10 percent for 
his GI condition. If the claims remain 
denied, provide the appellant a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.



3. Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
rating greater than 20 percent for 
degenerative changes of the lumbar spine. 
The veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of the 
issue to the Board. See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b). If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until further notice is 
obtained.  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


